Title: John Lowell to Abigail Adams, 15 December 1779
From: Lowell, John
To: Adams, Abigail



Dear Madam
Boston Decr. 15th. 1779

I received by the Return of the last Post from Philadelphia a Letter from my Friend Mr. Adams which he had very kindly directed to me there, and had taken my Pen to acknowledge the Receipt of it to you when I was favoured with your’s. I have every Motive to wish to be serviceable to Mr. Adams and his Connections, to Mrs. Adams in a peculiar Manner, and I hope you will without the least Hesitation give me every Opportunity of so doing as the Pleasure and Obligation will be entirely mine.—I have made Enquiry as to the Rate of Exchange of hard Money into Paper, and find it is fluctuating from thirty to thirty five for one. Let me add that if you find Occassion for Paper Money and a Chap does not readily offer for the Exchange or wishes to take Advantage of your Occassions, it will seldom happen but that I can furnish you without the least Inconvenience to myself and shall esteem it a favour if you will make Use of me in that Way so that you may have Time to take every Advantage which I am sure you ought of your hard Money.—Mrs. Lowell joins me in respectfull Compliments to you. If her tender State of Health did not prevent I should take the Liberty of introducing her to your Acquaintance at Braintree. We should both be happy in having an Opportunity of doing it at Boston.

I am with Esteem your most humble Servt.,
J Lowell

